Citation Nr: 0414889	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-22 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from December 
1988 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In November 2002 the veteran submitted a statement in which 
stated, "I have had trouble with my sinuses since I was a 
teen.  I have sinus headaches weekly.  I have been prescribed 
Claritin by the Winston-Salem [VA outpatient clinic].  
Currently I take over the counter meds such as Tylenol sinus 
to relieve the headaches."  Additionally, in a statement 
dated in March 2003, the veteran stated that he had been 
treated at the VA outpatient clinic for sinusitis since 
service discharge.  

Review of the VA medical records obtained by the RO indicates 
that they are incomplete.  There are indications that the 
veteran underwent sinus surgery in September 2000; however, 
the surgical records have not been obtained.  This must be 
done.  Records generated by VA are constructively included 
within the record.  If records of VA treatment are material 
to the issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Review of the veteran's service medical records does not 
reveal entrance or separation examination reports to be of 
record.  Another request for these service medical records 
should be made.  VA's duty to assist is heightened when 
records are in the control of a government agency.  Gobber v. 
Derwinski, 2 Vet. App. 470 (1992).  


Accordingly, this case is remanded for the following actions:

1.  The RO should request copies of the 
veteran's entrance and separation 
examination reports from the National 
Personnel Records Center or any other 
records depository determined to be 
appropriate.  If a negative response is 
received it should be noted in the claims 
file.  If VA is unsuccessful in obtaining 
these records identified by the veteran, 
it should inform the veteran of this and 
provide him an opportunity to submit 
copies of these records.

2.  The RO should inform the veteran that 
there is no medical evidence of record 
showing that he is, or has ever been, 
diagnosed with, or treated for, 
sinusitis.  The veteran should be asked 
to provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
disabilities since his separation from 
service in 1992.  Subsequently, and after 
securing the proper authorizations where 
necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the veteran which are not 
already on file.  The RO should 
specifically request the veteran to 
indicate the location of the medical 
facility where he had sinus surgery in 
September 2000.  The RO should then 
request a complete copy of the surgical 
records.  The RO should also obtain all 
the records of any treatment at VA 
facilities which are not already on file.  
All information obtained should be made 
part of the file.  If VA is unsuccessful 
in obtaining any medical records 
identified by the veteran, it should 
inform him of this and provide him an 
opportunity to submit copies of the 
outstanding medical records.

3.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA, to 
include a VA examination is necessary 
under the provisions of 38 C.F.R. 
§ 3.159(c)(4) (2003).  

4.  Following the above, the RO should 
readjudicate the veteran's claim.  If the 
benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


